Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        DETAILED ACTION

Claims 1-20 received on 03/03/2020 have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,630,454 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 7, 13 and 19 of Patent #10,630,454 B2 disclose all the features of claims 1, 7, 13 and 19, of the instant application with minor obvious variations.
Similarly the dependent claims 2-6, 8-12,14-18 and 20 of instant application discloses or suggests all of the limitations of the claims 2-6, 8-12,14-18 and 20 of the patented document 10,630,454 B2 with minor obvious variations .

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent #10,630,454 B2 to modify the claims to achieve the features of claims 1-20 of the instant application.

Claims 1, 5, 7, 11, 13, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 3, 2, 3, 11, 12 and 11 of U.S. Patent No. US 10,284,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 18 of Patent #10,284,352 B2 disclose all the features of independent claim 1 of the instant application with minor variation. 
Claim 2 of the patent document #10,284,352 B2 disclose all the features of independent claim 1 of the instant application with minor variation.
Claim 11 of the patent document #10,284,352 B2 disclose all the features of independent claims 13 and 19 of the instant application with minor variation.
Similarly the dependent claims  5,  11,  17  of instant application discloses or suggests all of the limitations of the claims 3, and 12 of the patented document 10,630,454 B2 with minor obvious variations .

Thus, it would have been obvious to one of ordinary skill in the art having the claims 18, 11, 12, 2-3 and 18 of Patent 10,630,454 B2 to modify the claims to achieve the features of claims 1, 5, 7, 11, 13, 17 and 19 of the instant application.

Allowable subject matter
Claims 1-20 are allowable if the Applicant successfully overcome the non- statutory double patenting rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471